Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, specifically Figure 11, are objected to under 37 CFR 1.83(a) because they fail to show the schematic of a machine configured for carrying out the method of anchoring a connector element as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "preferably by" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 14 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cove et al (US 2011/0296788).
With regards to claim 1, Cove teaches a method of anchoring a connector element (Figure 1a item 13) in a receiving object (Figure 1a items 1 – 3), the receiving object having an anchoring region (as seen in Figure 1a items 1 – 3) provided with a mounting hole (Figure 1a item 5) for receiving the connector element and the connector element having a distal end (Figure 1a items 12.1 and 13.5) and a proximal end (Figure 1a item 13.1), the proximal end being provided with a first connector interface (Figure 1a item 12.2) for engaging with a mating second connector interface (Figure 1a item 13.4), the method comprising:
Inserting the distal end of the connector element into the mounting hole in an insertion direction along an insertion axis (as seen in Figure 1a)
Inserting a sleeve (Figure 1a item 12) comprising a thermoplastic material into the mounting hole, the sleeve enclosing and being unbonded to the connector element (as seen in Figure 1a) and transferring energy to liquefy at least a portion of the thermoplastic material of the sleeve (as seen in Figure 1b items 21 and 22).
With regards to claim 2, the teachings of Cove are presented above. Additionally Cove teaches that the sleeve and the connector element are pre-assembled and inserted into the mounting hole simultaneously (paragraphs 53 – 56).
With regards to claim 3, the teachings of Cove are presented above. Additionally Cove teaches that the energy transferred by mechanical vibration (paragraph 63).
With regards to claim 4, the teachings of Cove are presented above. Additionally Cove teaches that the liquefaction of the thermoplastic material is initiated at a liquefaction initiation interface between the sleeve and the connector element (as seen in Figure 1b items 21 and 22).
With regards to claim 5, the teachings of Cove are presented above. Additionally Cove teaches that the liquefaction initiation interface is located at a distal end of the sleeve (Figure 1b item 22).
With regards to claim 6, the teachings of Cove are presented above. Additionally Cove teaches that the energy is transferred to sequentially liquefy a plurality of axially separate portions of the thermoplastic material of the sleeve (Figure 1b items 21 and 22).
With regards to claim 7, the teachings of Cove are presented above. Additionally Cove teaches that the distal end of the connector element is moved into an axial end position, in which it abuts an axial support face of the mounting hole, prior to liquefying the at least a portion of the thermoplastic material (as seen in Figure 3).
With regards to claim 8, the teachings of Cove are presented above. Additionally Cove teaches that the anchoring region comprises a solid material which is penetrable by the thermoplastic material of the sleeve when liquefies, the method further comprising allowing at least a portion of the liquefied thermoplastic material to penetrate into the penetrable material (paragraph 52).
With regards to claim 9, the teachings of Cove are presented above. Additionally Cove teaches that the method further comprises allowing at least a portion of the liquefied thermoplastic material to axially enclose a structure extending radially from a body of the connector element and thereafter allowing the thermoplastic material to solidify to provide axial support between the connector element and the anchoring region (paragraphs 33, 34, 67 and 80).
With regards to claim 10, the teachings of Cove are presented above. Additionally Cove teaches that the method further comprises allowing at least a portion of the liquefied thermoplastic material to enclose a tangentially varying surface structure of the connector element and thereafter allowing the liquefied thermoplastic material to solidify to provide rotation resistance to the engagement between the connector element and the anchoring region (paragraphs 33, 34, 67 and 80).
With regards to claim 11, the teachings of Cove are presented above. Additionally Cove teaches that the receiving object is a furniture part or a blank for forming a furniture part (paragraphs 2 and 3).
With regards to claim 12, the teachings of Cove are presented above. Additionally Cove teaches that the first connector interface is a female connector interface (Figure 1a item 12.2) for engaging with a male connector interface (Figure 1a item 13.4).
With regards to claim 13, the teachings of Cove are presented above. Additionally Cove teaches moving a proximal end of the sleeve in the insertion direction while the at least a portion of the sleeve is liquefied (paragraphs 65 – 67).
With regards to claim 14, the teachings of Cove are presented above. Additionally Cove teaches that the connector element is inserted into the mounting hole to a position which it is flush with an outer surface of the receiving object and the sleeve is moved to a position in which a proximal end of the sleeve is flush with the outer surface of the receiving object (as seen in Figures 1a and 1b).
With regards to claim 31, the teachings of Cove are presented above. Additionally Cove teaches a machine configured for carrying out the process of anchoring a connector element as disclosed above (paragraphs 63 and 64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746